DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.
Drawings
The Examiner acknowledges that the Applicant’s cancellation of claim 13 renders the previous drawings objection moot. Therefore, the previous drawings objection has been withdrawn.
Claim Objections
The Examiner acknowledges that the cancellation of claim 1 renders the previous claim objection of claim 1 moot. Therefore, the previous claim objection of claim 1 has been withdrawn.
The Examiner acknowledges that the Applicant’s amendments to claim 15 overcome the previous claim objection of claim 15. Therefore, the previous objection of claim 15 has been withdrawn.
Claim Rejections - 35 USC § 112
The Examiner acknowledges that the cancellation of claims 2, 6 and 7 render the previous rejections of claims 2, 6 and 7 under 35 USC 112(d) moot. Therefore, the previous rejections of claims 2, 6 and 7 under 35 USC 112(d) have been withdrawn.
The Examiner acknowledges that the cancellation of claim 13 renders the previous rejection of claim 13 under 35 USC 112(a) and 35 USC 112(b) moot. Therefore, the previous rejection of claim 13 under 35 USC 112(a) and 35 USC 112(b) have been withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8-10, 15-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, claim 5 recites “wherein a shape of each of the first pixels comprises an ellipse or a circle” which indicates that the claim limitation reads on either of a first pixel having a circle shape or a first pixel having an ellipse shape. However, claim 5 also recites “wherein an angle between the long axis of the ellipse and the first direction or the second direction ranges between 0 and 90 degrees” which indicates that the claim limitation reads only on the first pixel having an ellipse shape. As such, it is unclear whether claim 5 requires the first pixel shape to be either of a circle or an ellipse or if claim 5 requires that the first pixel shape to be an ellipse only. As indicated in the previous final office action dated 02/08/2022 “should the Applicant decide to bring in the scope of any of claims 12, 19 or 20 into claim 5 all limitations in claim 5 or its dependents directed to the shape of the first pixel being a circle will need to be deleted.” In the instant case, the Applicant brought in the language directed to the shape being an ellipse while not deleting the language in the claim directed to the shape being a circle. As such it is unclear what shape claim 5 is directed to with respect to the first pixel which renders claim 5 indefinite. Appropriate changes should be made to the claim to clarify what shape the first pixel is. For purposes of compact prosecution the Examiner interprets the language of the claim to be that either of a circle or ellipse are options for the shape of the first pixel.  
Claims 8-10, 15-18 are rejected as they depend from and include all of the limitations of rejected claim 5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5, 8, 9, 10, 15 and 16 and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Peng et al. (CN106816449) hereinafter “Peng” (All references to Peng will be made to the previously attached English translation in the final office action dated 02/08/2022).
Regarding claim 5, Fig. 1 of Peng teaches a display panel comprising: at least two first pixels (Items 110); at least two second pixels (Items 120); and at least two third pixels (Items 130), wherein at least two of each of the first pixels (Items 110), each of the second pixels (Items 120), and each of the third pixels (Items 130) are alternately arranged in at least one of a first direction, a second direction, a third direction, and a fourth direction, (See Picture 1 below) the first direction is perpendicular to the second direction, the third direction is a direction having an angle of less than 90 degrees with the first direction, and the fourth direction is perpendicular to the third direction (See Picture 1 below); wherein a shape of each of the first pixels (Items 110) comprises a circle; wherein a shape of an edge (edge facing the first pixel) of one of each of the second pixels (Item 120) and each of the third pixels (Item 130) in the third direction and the fourth direction corresponds to a concave arc, a sum of a radius of curvature of a shape of an edge of each of the first pixels (Item 110) facing one of each of the second pixels (Item 120) and each of the third pixels (Item 130) and a width of a predetermined gap is equal to a radius of curvature of the concave arc corresponding to the edge of one of each of the second pixels (Item 120) and each of the third pixels (Item 130) in the third direction and the fourth direction (See Picture 1 below); wherein a width of the gap between the first pixel (Item 110) and the second pixel (Item 120) in the third direction is equal to a width of the gap between the first pixel (Item 110) and the third pixel (Item 130) in the fourth direction (See Picture 1 below).
Examiner’s Note: MPEP 2111.04(I) states “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” MPEP 2143.03 states “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under broadest reasonable interpretation”. In the instant case, claim 5 recites “wherein a shape of each of the first pixels comprises an ellipse or a circle... wherein when the shape of each of the first pixels comprises the ellipse, a long axis of the ellipse points to the one of each of the second pixels and each of the third pixels, a short axis of the ellipse points to the other of each of the second pixels and each of the third pixels; wherein when the shape of the first pixel is the ellipse, the shape of the second pixel and the shape of the third pixel are both shapes that comprises an inner concave arc or a combination of the inner concave arc and an outer convex arc, a curvature of one of the at least four inner concave arcs included in the shape of the third pixel is greater than a curvature of one of the at least four inner concave arcs included in the shape of the second pixel…”. The recitation in the claim of “wherein a shape of each of the first pixels comprises an ellipse or a circle” allows for the shape of the first pixel in the prior art to optionally either be a circle or an ellipse to read on the claim limitation. The “wherein when a shape of each of the first pixels comprise the ellipse…” limitations only limit the claim language when the shape of the first pixel in the prior art is an ellipse. In the instant rejection, the shape of the first pixel is a circle and thus the limitations in claim 5 concerning the ellipse shape option are not exercised and do not need to be read upon by the prior art.
Examiner’s Note 2: As indicated in the previous final office action dated 02/08/2022 “should the Applicant decide to bring in the scope of any of claims 12, 19 or 20 into claim 5 all limitations in claim 5 or its dependents directed to the shape of the first pixel being a circle will need to be deleted.” In the instant case, the Applicant brought in the language “wherein an angle between the long axis of the ellipse and the first direction or the second direction ranges between 0 and 90 degrees” which is directed to the shape being an ellipse while not deleting the language in the claim directed to the shape being a circle. As such, the claim allows the option for the shape of the first pixel being a circle thus the limitations in claim 5 concerning the ellipse shape option are not exercised and do not need to be read upon by the prior art.

    PNG
    media_image1.png
    400
    410
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Peng Fig. 1)
Regarding claim 8, Fig. 1 of Peng further teaches where an arc and an extended arc thereof corresponding to an edge of the third pixel (Item 130) facing the first pixel (Item 130) and an arc and an extended arc thereof corresponding to an edge of the second pixel (Item 120) facing the first pixel (Item 110) form a predetermined shape (See Picture 1 above); where the predetermined shape comprises a circle (See Picture 1 above).  
Regarding claim 9, Fig. 1 of Peng further teaches where a shape of each of the first pixels (Item 110) is the same as or similar to the predetermined shape (See Picture 1 above where both shapes are circles).
Regarding claim 10, Fig. 1 of Peng further teaches where a center of a shape of each of the first pixels (Item 110) is the same as a center of the predetermined shape (See Picture 1 above).
Regarding claim 15, Fig. 1 of Peng further teaches where shapes of edges of two of each of the first pixels (Items 110), each of the second pixels (Items 120) and each of the third pixels (Items 130) are complementary in one of the first direction, the second direction, the third direction and the fourth direction (See Picture 1 above).
Regarding claim 16, Fig. 1 of Peng further teaches where each of the first pixels (Items 110), each of the second pixels (Items 120) and each of the third pixels (Items 130) are ones of different red, green and blue pixels (See Fig.1 where respective pixels are labeled as R, G and B).
Regarding claim 19, Fig. 1 of Peng teaches a display panel comprising: at least two first pixels (Items 110); at least two second pixels (Items 120); and at least two third pixels (Items 130), wherein at least two of each of the first pixels (Items 110), each of the second pixels (Items 120), and each of the third pixels (Items 130) are alternately arranged in at least one of a first direction, a second direction, a third direction, and a fourth direction, (See Picture 1 above) the first direction is perpendicular to the second direction, the third direction is a direction having an angle of less than 90 degrees with the first direction, and the fourth direction is perpendicular to the third direction (See Picture 1 above); wherein a shape of each of the first pixels (Items 110) comprises a circle; wherein a shape of an edge (edge facing the first pixel) of one of each of the second pixels (Item 120) and each of the third pixels (Item 130) in the third direction and the fourth direction corresponds to a concave arc, a sum of a radius of curvature of a shape of an edge of each of the first pixels (Item 110) facing one of each of the second pixels (Item 120) and each of the third pixels (Item 130) and a width of a predetermined gap is equal to a radius of curvature of the concave arc corresponding to the edge of one of each of the second pixels (Item 120) and each of the third pixels (Item 130) in the third direction and the fourth direction (See Picture 1 above); wherein a width of the gap between the first pixel (Item 110) and the second pixel (Item 120) in the third direction is equal to a width of the gap between the first pixel (Item 110) and the third pixel (Item 130) in the fourth direction (See Picture 1 above).
Examiner’s Note: MPEP 2111.04(I) states “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” MPEP 2143.03 states “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under broadest reasonable interpretation”. In the instant case, claim 19 recites “wherein a shape of each of the first pixels comprises an ellipse or a circle... wherein when the shape of each of the first pixels comprises the ellipse, a long axis of the ellipse points to the one of each of the second pixels and each of the third pixels, a short axis of the ellipse points to the other of each of the second pixels and each of the third pixels; wherein when the shape of the first pixel is the ellipse, the shape of the second pixel and the shape of the third pixel are both shapes that comprises an inner concave arc or a combination of the inner concave arc and an outer convex arc, a curvature of one of the at least four inner concave arcs included in the shape of the third pixel is greater than a curvature of one of the at least four inner concave arcs included in the shape of the second pixel…wherein when the shape of each of the first pixels comprises the ellipse, a ratio of a long axis to a short axis of the ellipse is in a range of 1 to 5”. The recitation in the claim of “wherein a shape of each of the first pixels comprises an ellipse or a circle” allows for the shape of the first pixel in the prior art to optionally either be a circle or an ellipse to read on the claim limitation. The “wherein when a shape of each of the first pixels comprise the ellipse…” limitations only limit the claim language when the shape of the first pixel in the prior art is an ellipse. In the instant rejection, the shape of the first pixel is a circle and thus the limitations in claim 5 concerning the ellipse shape option are not exercised and do not need to be read upon by the prior art.
Allowable Subject Matter
Claim 14 is allowed.
Claims 17, 18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Examiner’s Note: The Examiner notes that the indication of allowable subject matter in claim 20 is dependent upon the shape of the first pixel being an ellipse. As claim 20 requires that the first pixel has the shape of an ellipse, the limitations in claim 19 directed to the ellipse shape would be limiting on claim 19. The Examiner further notes that should the Applicant decide to bring the scope of any of claim 20 into claim 19 all limitations in claim 19 directed to the shape of the first pixel being a circle will need to be deleted. 
Response to Arguments
Applicant's arguments filed 05/05/2022 with respect to claim 5 and 19 in view of Peng have been fully considered but they are not persuasive. 
Specifically, the Applicant states that the indicated allowable subject matter from previous claim 12 has been incorporated into previous claim 5 and previous claim 19 has been written in independent form such that current claims 5 and 19 are allowable. The Examiner disagrees. When, in the final office action dated 02/08/2022, previous claims 12 and 19 were indicated as including allowable subject matter the Examiner also included language which read that “the indication of allowable subject matter in claims 12, 19 and 20 is dependent upon the shape of the first pixel being an ellipse. As claims 12, 19 and 20 require that the first pixel has the shape of an ellipse, the limitations in claim 5 directed to the ellipse shape would be limiting on claim 5. The Examiner further notes that should the Applicant decide to bring the scope of any of claim 12, 19 or 20 into claim 5 all limitations in claim 5 or its dependents directed to the shape of the first pixel being a circle will need to be deleted.” In the instant case however, the Applicant, upon bringing in the indicated allowable subject matter from previous claim 12 and rewriting previous claim 19 in independent form, did not delete the limitations directed to the shape of the first pixel being a circle. Therefore, the claim language is not solely directed to the shape of the first pixel being an ellipse. As such, the Examiner, in the current rejection of amended claims 5 and 19 relies on the same art teaching the shape of the first pixel as a circle to read on the claim language. As the Examiner relied upon the “circle shape” in the limitation of claim 5 and 19, the other limitations in claims 5 and 19 directed to instances where the shape of the first pixel is an ellipse is not exercised. Should the Applicant wish to take advantage of the previously indicated allowable subject matter, the Examiner recommends deleting any limitations in claims 5, 19 or their dependents directed to the shape of the first pixel being a circle.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891